Citation Nr: 9913852	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-41 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for PTSD and assigned a 30 
percent schedular disability rating, effective from April 1, 
1995.  

In February 1998 the Board remanded the case to the RO for 
additional development.

In January 1999 the RO granted an increased disability rating 
to 50 percent for PTSD, effective from April 1, 1995.

The Board notes that the record includes a request for 
apportionment for the veteran's dependent child.  This matter 
is referred to the RO for appropriate action.


REMAND

The record reflects that in February 1998 the case was 
remanded to the RO for additional development, including a VA 
psychiatric examination.  The examiner was requested to 
provide a detailed account of all manifestations of any 
disabilities found, and to distinguish symptoms attributable 
to specific disorders if multiple psychiatric disorders were 
found.  The examiner was also requested to comment upon the 
degree to which the veteran's service-connected PTSD impaired 
his occupational and social functioning.

The Board notes that a November 1998 VA psychiatric 
examination found the veteran presented several chronic, 
major symptoms of PTSD, compatible with his reported history 
of violent behavior and responsibilities while in Vietnam.  
The diagnoses included chronic PTSD, rule out bipolar 
disorder, alcohol dependence, in early remission, and cocaine 
dependence, in early remission.  However, the examiner did 
not provide a detailed account of all manifestations of the 
disabilities found, and did not distinguish the symptoms 
attributable to the specific psychiatric disorders found.  
Therefore, the Board finds that additional development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

The Board also notes that examinations must provide 
sufficient reference to the pertinent schedular rating 
criteria to be adequate for rating purposes.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Consideration of factors 
wholly outside the rating criteria would constitute error as 
a matter of law.  Id. at 207-08.  It must be kept in mind 
that the use of manifestations not resulting from the 
disability in establishing the evaluation for this disorder 
is to be avoided.  38 C.F.R. § 4.14 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The veteran and his service 
representative should be allowed to 
present additional evidence in support of 
the issue on appeal.

2.  The RO should obtain copies of the 
records associated with the veteran's 
treatment at VA medical facilities.  Any 
pertinent records received, which are 
not duplicative, should be included in 
the claims file.

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the impairment caused 
by the service-connected psychiatric 
disorder.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  

The examiner is requested to provide a 
detailed account of all manifestations 
of the disability(ies) found to be 
present, and should specify which 
symptoms are associated with each of the 
veteran's psychiatric disorders.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  

The examiner should also comment on the 
extent to which the service-connected 
PTSD impairs the veteran's occupational 
and social functioning, and assign a 
numerical code for the GAF, with a 
definition of the numerical code 
assigned.  The claims folder and a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the 
record, and adjudicate the veteran's 
claim.  The claim should be adjudicated 
in light of the rating criteria effective 
before and after November 1996, assigning 
the rating under the criteria most 
favorable to the veteran.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective 
before and after November 1996).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



